Citation Nr: 1614690	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-45 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbosacral degenerative disc disease and degenerative joint disease (herein back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a December 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case issued in January 2015, in March 2016 the Veteran's representative submitted a March 2016 VA Form 21-0960P-2 (Mental Disorders (Other than Posttraumatic Stress Disorder (PTSD) and Eating Disorders) Disability Benefits Questionnaire (DBQ)), along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

As will be discussed further below, the evidence of record referenced multiple mental health diagnoses.  As such, the Veteran's claim has been expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In June 2009, the Veteran filed a claim for entitlement to service connection for depression and referenced "direct service connection."  The Veteran has also raised the issue of secondary service connection.  For example, on the November 2010 VA Form 9, the Veteran referenced injuring his back while in service in August 1970 and stated that "since that time I have been diagnosed as being chronically depressed as a result of years of constant pain brought on by my injuries suffered."  Also, in an undated statement made on a copy of a service treatment record the Veteran stated that "as a result of years of chronic back pain...have experienced recurring major depressive disorder."  The Board notes that the Veteran is service-connected for a back disability.

A September 2009 VA treatment note from Dr. Y., a psychiatrist, referenced the Veteran's in-service history related to back pain and stated that the Veteran "has continued to have depression over the chronic pain."  The note also included an assessment that referenced the Veteran's "severe back issues" and stated that the Veteran "has ongoing depression that is related to this and I believe that the depression is related to his worsening back pain and is compensable."  On November 3, 2014, a VA examination was conducted.  The examination report, while stating that the Veteran "noted aspects of frustration over physical health problems, some of which could be related to his back pain issues," noted no current mental health diagnosis and stated that "at the present time [the Veteran] does not present with any clinical levels of mental health issues."  A November 26, 2014 VA treatment note, which is the most recent complete VA treatment note of record, stated that the Veteran "reports feeling depressed with episodes of significant pain" and noted a diagnosis of adjustment disorder with emotional mixed features and depression.  The Veteran testified at a December 2015 Board hearing and stated that he was currently receiving VA treatment for his depression condition.  See December 2015 Board Hearing Transcript, pages 3-6.  Subsequent to the Board hearing, the Veteran's representative submitted a March 2016 Mental Disorders DBQ, which noted diagnoses of major depressive disorder in partial remission and anxiety NOS.  

Upon review, the Board concludes that remand is required for a new VA examination and opinions.  While the Veteran was afforded a VA examination in November 2014, no opinions were provided, apparently as a result of the examiner failing to diagnose a mental health condition.  Subsequent to that VA examination, a November 26, 2014 VA treatment note and a March 2016 Mental Disorders DBQ included diagnoses of mental health conditions.  As noted, the Veteran has raised the issues of both direct and secondary service connection.  With respect to direct service connection, the Board notes that on the Veteran's August 1970 separation report of medical history, he reported having now or ever having nervous trouble of any sort.  With respect to secondary service connection, the evidence of record, as discussed above, suggests that there may be a relationship between an acquired psychiatric disorder and the Veteran's service-connected back disability.  For example, the September 2009 VA treatment note from Dr. Y., a psychiatrist, referenced the Veteran as having depression that was "related to" his back pain.  This treatment note, however, provided no rationale to support that conclusion.  As such, the Board finds that remand is required to afford the Veteran a new VA examination and to obtain opinions addressing direct and secondary service connection, as outlined further in the remand directives below.    

In addition, while on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from November 2014).

2.  Afford the Veteran a VA examination with respect to his acquired psychiatric disorder claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file must be made available to the examiner for review.
The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's August 1970 separation report of medical history, on which he reported having now or ever having nervous trouble of any sort.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder is due to or caused by the Veteran's service-connected back disability.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected back disability.
 
If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected back disability.

With respect to the opinions requested in items "b" and "c," while review of the entire claims folder is required, attention is invited to the evidence of record that suggests that there may be a relationship between an acquired psychiatric disorder and the Veteran's service-connected back disability (which was discussed further in the body of the remand above).  Specific attention is invited to the September 2009 VA treatment note from Dr. Y., a psychiatrist, which referenced the Veteran's in-service history related to back pain, stated that the Veteran "has continued to have depression over the chronic pain" and included an assessment that referenced the Veteran's "severe back issues" and stated that the Veteran "has ongoing depression that is related to this and I believe that the depression is related to his worsening back pain and is compensable."  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




